DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites: "An implement orientation system for a work machine, comprising: a frame;" in lines 1-2. However, the original disclosure does not include support for an embodiment of an implement orientation system for a work machine (i.e. the system being a subcombination and separate from the work machine) comprising a frame, especially wherein the system alters the orientation of an implement relative to the frame. In other words, the original disclosure does not describe or show an implement orientation system having a frame which is in turn attached to or mounted on a frame of a work machine. The frame 106 is set forth in the specification as being "of the work machine." (See Specification, paras. 0034 and 0051.) Another frame of an implement orientation system corresponding to that claimed is neither described nor shown. Therefore, claim 16 introduces new matter and is rejected under 35 U.S.C. 112(a). Claims 17-20 are rejected because of their dependency on claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites: "An implement orientation system for a work machine, comprising: a frame;" in lines 1-2. However, when interpreting the claims in light of the specification, it is apparent the frame is part of the work machine (see element 106, which is described as "of the work machine"). Thus, it is unclear if claim 16 is directed toward the subcombination of a system for the work machine (as recited) or if claim 16 is directed toward the combination of a system and the work machine (as would be consistent with the frame set forth in the specification and the original claim language). Therefore, claim 16 is indefinite and rejected under 35 U.S.C. 112(b). Claims 17-20 are rejected because of their dependency on claim 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosarev et al. (US 2014/0207331)

Regarding claim 16, Kosarev discloses an implement orientation system for a work machine, comprising:
a frame (including 102F);
an implement (including 108) coupled to the frame;
a controller (including 140);
a first sensor (130) coupled to the implement and communicating an implement position to the controller;
a second sensor (120) coupled to the frame and communicating a work machine position to the controller; and
an implement position system (including 110L, 110R, 410) that communicates with the controller to alter the orientation of the implement relative to the frame to a desired position;
wherein, the controller compares the implement position to the work machine position to identify the orientation of the implement with an underlying surface (see ¶0069-0072).

Regarding claim 17, Kosarev discloses the second sensor (120) communicating a work machine pitch to the controller (see ¶0065) and the first sensor (130) communicates an implement pitch to the controller (see ¶0067).

Regarding claim 18, Kosarev discloses the controller (including 140) comparing the work machine pitch to the implement pitch to determine the position of the implement relative to the work machine (see ¶0069-0072).

Regarding claim 19, Kosarev discloses a desired position being input through a user interface (including 810, 812).

Regarding claim 20, Kosarev discloses the controller (including 140) positioning the implement (including 108) in the desired position with the implement position system (including 110L, 110R, 410) by comparing the work machine position to the implement position (via 120, 130; see ¶0069-0072).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosarev in view of Jaliwala et al. (US 9,234,329)

Regarding claim 1, Kosarev discloses a work machine, comprising:
an implement (including 108) coupled to a frame (including 102F) of the work machine (see Fig. 1);
a first sensor (130) coupled to the implement;
a controller (including 140); and
an implement position system (including 110L, 110R, 410) that couples the implement to the frame;
wherein, the first sensor identifies the orientation of the implement along more than one axis (see ¶0067);
wherein, the controller manipulates (i.e. controls) the implement position system to reposition the implement relative to the frame.

Kosarev does not explicitly disclose the controller manipulating the implement position system to reposition the implement relative to the frame based on the orientation of the implement identified by the first sensor. Jaliwala teaches a work machine, comprising:
an implement (including 108) coupled to a frame of the work machine (see Fig. 1);
a first sensor (including 208 and/or 210) coupled to the implement;
a controller (including 202); and
an implement position system (including 120, 122, 240) that couples the implement to the frame;
wherein, the controller manipulates the implement position system to reposition the implement relative to the frame based on the orientation of the implement identified by the first sensor (see Fig. 3).
Kosarev and Jaliwala are analogous because they both disclose implement orientation systems for work machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Kosarev with the repositioning means as taught by Jaliwala in order to dynamically correct and minimize error.

Regarding claim 2, Kosarev discloses the first sensor (130) identifying the position of the implement along both a pitch axis and a roll axis and is configured to identify the height of the implement above an underlying surface (see ¶0025-0029).

Regarding claim 4, Kosarev discloses a second sensor (120) coupled to the frame of the work machine, wherein the orientation of the implement is identified by comparing the values of the first sensor with the values of the second sensor (see ¶0069-0071).

Regarding claim 5, Kosarev discloses the second sensor establishing a level position relative to an underlying surface in a calibration process (see ¶0027-0028).

Regarding claim 6, Kosarev discloses the controller comparing orientation data from the first sensor to orientation data from the second sensor (see ¶0072). Additionally, Jaliwala teaches repositioning the implement based on compared sensor data (see Fig. 3).

Regarding claim 7, Jaliwala teaches the controller (including 202) manipulating the implement position system (including 120, 122, 240) to follow a contour of an underlying surface based on a comparison of the orientation data from the first sensor and the orientation data from the second sensor (see col. 14, lines 39-67).

Regarding claim 8, Kosarev discloses the work machine with respect to claim 1, as set forth above. Kosarev does not explicitly disclose a calibration process during which the first sensor establishes a lowered position and a raised position. Jaliwala teaches a work machine comprising a first sensor (including 208), wherein the first sensor establishes a lowered position (at 244) and a raised position (at 212) during a calibration process (see col. 13, lines 35-61).
Kosarev and Jaliwala are analogous because they both disclose implement orientation systems for work machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the calibration means as taught by Jaliwala in order to improve accuracy and allow for incremental changes between positions.

Regarding claim 9, Kosarev discloses a method for identifying the orientation of an implement, comprising:
providing a first sensor (130) coupled to the implement (including 108), a controller (including 140), a work machine (including 102), and an implement position system (including 110L, 110R, 410);
communicating, to the controller with the first sensor, an implement pitch position and an implement roll position (see ¶0067-0069);
storing a first position in the controller that corresponds with one or more of a first pitch position, a first roll position, and a first height of the implement (see Figs. 5-7).

Kosarev does not explicitly disclose repositioning the implement with the controller wherein the controller communicates with the first sensor to selectively reposition the implement with the implement position system into the first position. Jaliwala teaches a method for identifying and altering the orientation of an implement, comprising:
providing a first sensor (including 208 and/or 210) coupled to the implement (including 108), a controller (including 202), a work machine (see Fig. 1), and an implement position system (including 120, 122, 240);
communicating, to the controller with the first sensor, an implement position;
storing a first position in the controller that corresponds with one or more of a first pitch position, a first roll position, and a first height of the implement; and
repositioning the implement with the controller, wherein the controller communicates with the first sensor to selectively reposition the implement with the implement position system into the first position (see Fig. 3).
Kosarev and Jaliwala are analogous because they both disclose implement orientation systems for work machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Kosarev with the repositioning means as taught by Jaliwala in order to dynamically correct and minimize error.

Regarding claim 11, Kosarev discloses providing a second sensor (120) in communication with the controller (including 140) and coupled to the work machine (including 102), wherein the second sensor communicates to the controller a work machine pitch position and a work machine roll position relative to an underlying surface.

Regarding claim 12, Kosarev discloses the controller (including 140) determining the position of the implement (including 108) relative to the underlying surface by identifying the pitch position and the roll position of the work machine relative to the underlying surface and by identifying the pitch position and the roll position of the implement relative to the work machine (see ¶0069-0072).

Regarding claim 13, Jaliwala teaches the controller (including 202) repositioning the implement to follow a contour of an underlying surface based on a comparison of the orientation data from the first sensor and the orientation data from the second sensor (see col. 14, lines 39-67).

Regarding claim 14, Kosarev discloses the first sensor (130) communicating an acceleration of the implement to the controller (see ¶0067).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kosarev in view of Jaliwala as applied to claim 14 above, and further in view of Konno et al. (US 2012/0239258)

Kosarev discloses filtering noise, but neither Kosarev nor Jaliwala explicitly discloses storing an acceleration threshold in the controller, wherein when the acceleration of the implement exceeds the acceleration threshold, the controller sends a command to adjust the implement. Konno teaches storing an acceleration threshold in a controller, wherein when the acceleration of an implement exceeds the acceleration threshold, the controller sends a command to adjust the implement (see ¶0073-0081).
Konno is analogous because it discloses identifying and controlling the orientation of an implement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the threshold means as taught by Konno in order to eliminate invalid measurements and unnecessary corrections.

Additionally, it is noted that limitations of claim 15 disclose functions performed only under certain conditions (i.e. "when the acceleration of the implement exceeds the acceleration threshold...") that are not always required when considered under the broadest reasonable interpretation standard.


Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant argues: "However, Applicant respectfully contests that Kosarev fails to teach 'an implement position system that communicates with the controller to alter the orientation of the implement relative to the frame to a desired position' as recited in amended claim 16 and previously presented in claim 19." (See Remarks of 6/28/2022, labeled pp. 11-12.)
Applicant's argument is unpersuasive because Kosarev explicitly teaches the implement position system (including 110L, 110R, 410) altering the implement to a desired position (see paras. 0022-0023) and said system communicating with the controller (see para. 0064).

Further, Applicant’s arguments with respect to claim(s) 1, 2, 4-9, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments do not address the teachings of Jaliwala.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/10/8/22